753 N.W.2d 635 (2008)
Colleen WALLACE, Individually and as Personal Representative of the Estate of Michael Wallace, Plaintiff-Appellee,
v.
MICHIGAN DEPARTMENT OF STATE POLICE, Defendant-Appellant.
Docket No. 136393. COA No. 282897.
Supreme Court of Michigan.
August 8, 2008.
On order of the Chief Justice, a stipulation signed by counsel for the parties agreeing to the dismissal of this application for leave to appeal is considered, and the application for leave to appeal is DISMISSED with prejudice and without costs.